OPINION — AG — ** ADVERTISEMENT — BIDS — HIGHWAY ** IF SAID `ADVERTISEMENT FOR BID' IS SUFFICIENT FOR CULMINATION OF A LAWFUL CONTRACT WITH THE SUCCESSFUL BIDDER, IT IS A WORKABLE PLAN AS IT PERMITS THE COUNTY COMMISSIONERS TO PURCHASE UNITS OF MATERIALS, OR HAVE IT DELIVERED ON ORDER, `PURCHASE ORDER', AS MONEY IS APPROPRIATED OR IS MADE AVAILABLE. HOWEVER, THE OFFICE OF COUNTY ATTORNEY IS OF THE OPINION THAT THE ENCLOSED ADVERTISEMENT FOR BID IS REALTY AN ADVERTISEMENT FOR A SCHEDULE OF PRICES, AND NOT THE BASIS FOR A CONTRACT CONTEMPLATED BY STATUTES 69 O.S. 323 [69-323], PARTICULARLY WHEN ANY UNIT PRICE WILL EXCEED $200.00 AND WHEN THE MATERIALS FOR ANY ONE BRIDGE OR PROJECT WILL EXCEED $500.00. THAT THE STATUTE CONTEMPLATES THAT COUNTY ENGINEER MAKE ESTIMATE OF COSTS OF ANY BRIDGE TO BE BUILT OR REPAIRED, OR ANY ROAD PROJECT, AND IF IT EXCEEDS THE AMOUNT SPECIFIED IN 69 O.S. 323 [69-323], THEN THERE MUST BE AN ADVERTISEMENT FOR BIDS FOR SUCH MATERIALS AS MAY BE NEEDED FOR THE BRIDGE OR ROAD PROJECT. (COMPETITIVE BIDDING, HIGHWAY, ROADS, CONSTRUCTION, PUBLIC LETTING) CITE: 19 O.S. 339 [19-339], 69 O.S. 323 [69-323] (J. H. JOHNSON)